UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of Earliest Event Reported): November 3, 2011 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Company as Specified in its Charter) Florida 0-24185 65-0636168 (State or Other Jurisdiction of Incorporation or Organization) (Commission File No.) (I.R.S. Employer Identification No.) 15 Exchange Place, Suite 500, Jersey City, New Jersey 07302 (Address of principal executive offices and zip code) (646) 367 1747 (Company’s telephone number, including area code) Not applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 8.01 Other Events The Company issued a press release announcing receipt of certain grant from a provincial government in the PRC, a copy of which press release is furnished as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits Press release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 4, 2011 By:/s/ Bob Ai Chief Financial Officer -2-
